Citation Nr: 1437493	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-27 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of the right leg to include as secondary to DDD of the lumbar spine.

3.  Entitlement to service connection for radiculopathy of the left leg to include as secondary to DDD of the lumbar spine.


REPRESENTATION

Veteran represented by:	Jack E. Cohoon, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for disabilities listed on the title page.

In February 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A copy of the transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2010 substantive appeal, on VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  However, a hearing was scheduled and held before the DRO at the RO on February 26, 2013.  On that date, the Veteran withdrew his request for a hearing before a Veterans Law Judge of the Board. 


In April 2013, the RO received a request from the Veteran for a hearing at the Board's Central Office (CO) in Washington, D.C.  The Board notified the Veteran in September 2013 that a hearing had been scheduled on November 13, 2013 at the CO.   

On October 1, 2013, the Board received a request from the Veteran's attorney to reschedule either a personal hearing or a video conference at the RO before a Veterans Law Judge of the Board.  The attorney indicated that the Veteran was in ill health and unable to travel to Washington D.C.  He therefore not only provided advance notice that the Veteran would be unable to appear at that rescheduled hearing, but also good cause as to why he would be unable to.  The Veteran's hearing therefore needs to be again rescheduled before deciding his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.

Accordingly, the claims are REMANDED for the following action:

At his election, reschedule the Veteran for either a videoconference or Travel Board hearing.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



